                   Case 5:18-cv-00377-DNH-ML Document 38 Filed 07/12/19 Page 1 of 1
                                                 Ira S. I~esenoff                         Farbara H. Trapasso            Philip A. Eyler
                                                 Andrew 'T. Miltenberg                    1-~~iya Il~I. VVaxrn an        Senior Litigation Counsel
                           ~     i
                                                                                          Tara j. Davis                  Megan S. Goddard
                                                 StL1aY'$ ~erllSte111
                                                                                          Diana R. tilTarshow            Counsel
Az~~r~o~~r,Ys t~~r ]LAw                                                                   Gabrielle IVI. ~Tinci          ~Zebecca C. I~Tunberg
      ~        ~                                                                          Kara Lo C~orycki               counsel
                                                                                          Cindy 1~. Singh.               Jeffrey S. Berkowitz
                                                                                          IeTicholas Eo Lewis            Counsel
                                                                                          1~drienne I~. bevy             1l~Iarybeth Sydor
                                                                                                                         Title IX Consultant
                                                                               July 12, 2019

      VIA ECF
      ~Ionorable 1Vliroslav Lovric
      United States Magistrate Judge, Northern District of New York
      Federal building and U.S. Courthouse
      15 Henry Street
      Binghamton, New York 13901

                            Re: John doe ~. Sy~acu~e Unaver~ity et al.
                               Case No. 5:18-cv-0377

      Dear Magistrate Judge Lovric:

                   The undersigned is counsel to Plaintiff, John Doe in the above-referenced matter.

                  As per my office's communication with your Courtroom Deputy, I write on behalf of all
          parties to request a short thirty (30) day adjournment of the initial conference scheduled for J~.ly
          18, 2019 at 10:30 a.m.

                  The reason for this request is that the parties have engaged in extensive discussions to
          determine if a resolution is achievable at this juncture. The thirty(30) day adjournment would be
          very beneficial to these discussions. There have been no previous requests for an adjournment of
          this conference.

                   We thank you for your time and consideration of this request.


                                                                               Respectfully Submitted,
                                                                               NESEl~T~FF ~i l~III.,'I'El~~E12.G, LLP

                                                                     By: /s/,5~~~ ~3~~,~s~Q~,~
                                                                               Stuart Bernstein, Esq.


          cc: David W. DeBruin, Esq., attorney for Defendants (via ecf~
              Ishan K. Bhabha, Esq., attorney for Defendants (via ecf~




IiTEW YC~I~~       I    363 Seventh Avenue   ~   Fifth Floor     ~      I~Tew York, I~T~' 10001   I   T: 2X2.736.4500   I F: 212.736.2260
~OS'I'C)I~T         ~   101 Federal Street   ~   19th Floor      ~      Boston, CIA 02~ 10        ~ 'I': 617.209.2188
